Berdon, J.,
concurring in part and dissenting in part. I agree with the majority that the plaintiff has failed to establish a protected property interest in the approval of his subdivision application and therefore has not met the threshold requirement of a federal due process claim under the Second Circuit Court of Appeals’ “clear entitlement” test, adopted by this court in Red Maple Properties v. Zoning Commission, 222 Conn. 730, 738, 610 A.2d 1238 (1992).
Nevertheless, the plaintiff clearly alleged the violation of his due process rights under the state constitution. We recognize that “[i]n the area of fundamental civil liberties—which includes all protections of the declaration of rights contained in article first of the Connecticut constitution—we sit as a court of last resort, subject only to the qualification that our interpretations may not restrict the guarantees accorded the national citizenry under the federal charter. In such constitutional adjudication, our first referent is Connecticut law and the full panoply of rights Connecticut residents have come to expect as their due. Accordingly, decisions of the United States Supreme Court defining fundamental rights are persuasive authority to be afforded respectful consideration, but they are to be followed *353by Connecticut courts only when they provide no less individual protection than is guaranteed by Connecticut law.” (Internal quotation marks omitted.) State v. Marsala, 216 Conn. 150, 160, 579 A.2d 58 (1990).
Accordingly, although we defer to the Second Circuit by using the “clear entitlement test” in cases involving the application of federal law;1 Red Maple Properties v. Zoning Commission, supra; we may afford greater rights under the state constitution by holding that the plaintiffs property interest is in the property owned, rather than in the entitlement to the permit. I therefore agree with Justice Borden that “the ownership of property or the right to develop it for legitimate uses is sufficient to establish a constitutionally protected property interest under our own constitution.” This court, like the Third and Ninth Circuit Courts of Appeal, should focus on whether the governmental action was “arbitrary and irrational.” Del Monte Dunes v. Monterey, 920 F.2d 1496, 1508 (9th Cir. 1990); Bello v. Walker, 840 F.2d 1124, 1129 (3d Cir.), cert. denied, 488 U.S. 851, 109 S. Ct. 134, 102 L. Ed. 2d 107 (1988).
It is clear to me that when the government violates an individual’s state constitutional right, that individual should be made whole. Otherwise, the right would be an empty and meaningless one. “To say that govern*354ment should pay its way and bear the costs of its transgressions is like saying that people should tell the truth, earn their keep, and pay their debts. We can imagine exceptions to each of these maxims, circumstances under which we might be prepared to suspend their force, but they remain foundation stones of our moral order. [P. Schuck, Suing Government (1983) p. 112].” J. Friesen, “Recovering Damages for State Bills of Rights Claims,” 63 Tex. L. Rev. 1269 (1985). The reasoning employed in Bivens v. Six Unknown Named Agents of Federal Bureau of Narcotics, 403 U.S. 388, 91 S. Ct. 1999, 29 L. Ed. 2d 619 (1971), which holds that a cause of action for damages is available for violation of the Fourth Amendment, is also applicable to violations of state constitutional rights. “ ‘[W]here federally protected rights have been invaded, it has been the rule from the beginning that courts will be alert to adjust their remedies so as to grant the necessary relief.’ Bell v. Hood, 327 U.S. [678, 684, 66 S. Ct. 773, 90 L. Ed. 939 (1946)].” Id., 392.
It should not be surprising that damages are available to a person whose state constitutional rights have been violated. Long before the adoption of our constitution of 1818, violations of fundamental rights were redressed by civil action for damages. The parties involved in obtaining, issuing and executing an illegal warrant, for instance, were liable in an action for damages based upon trespass. “If a warrant be granted, which is against law, such as no magistrate or justice of the peace should issue, the magistrate granting it, the officer executing it, and the party obtaining it, are liable in an action of trespass.” 1 Z. Swift, Digest of the Laws of the State of Connecticut (1822) p. 495; see also Grumon v. Raymond, 1 Conn. 39, 44 (1814). Likewise, selectmen who wrongfully and illegally appointed an overseer over the plaintiff without just or legal cause were liable for damages. Johnson v. Stanley, 1 Root *355(Conn.) 245 (1791); see also Waters v. Waterman, 2 Root (Conn.) 214 (1795). It is clear that the framers of our constitution envisioned that persons whose rights were violated would be entitled to redress for damages.
I agree with the majority, however, that a private action for damages is not available for state constitutional violations when “the legislature has provided a reasonably adequate statutory remedy.” In many cases, the right to appeal provided in General Statutes § 8-8 is adequate to protect the property owner from arbitrary and capricious action on the part of government in a land use case. If the legislature has not provided a remedy or if the remedy is not reasonably adequate, however, in view of the facts of a particular case, a private cause of action is constitutionally available to right the wrong.
In this case, given the egregious allegations outlined by Justice Borden in his dissent, the right to appeal pursuant to § 8-8 did not provide an adequate remedy. The appeal resulted merely in the reversal of the Lebanon planning and zoning commission; it did nothing to remedy the harm caused by the defendant’s intentional and arbitrary abuse of government authority “to obstruct and delay [the plaintiff’s] development of the . . . property.”
The majority expresses concern about protecting citizens who serve as members of local zoning boards and commissions. I recently expressed this same concern in Carr v. Bridgewater, 224 Conn. 44, 61, 616 A.2d 257 (1992) (Berdon, J., concurring), as follows: “We depend heavily upon citizen participation in state and town boards and commissions. This is particularly true in the regulation of land use, which is of the utmost importance not only for a town’s orderly development, but also for the protection of our environment. Our legislature has delegated this regulation to the towns. *356E.g., General Statutes §§ 8-1 and 8-2. The amicus curiae brief of the Conservation Law Foundation of New England, Inc., appropriately notes the following: ‘This important regulatory function is performed by members of local commissions, elected or appointed, who serve without compensation. They receive little or no formal training, legal or otherwise; and unlike many who appear before them, they are not supported by any full-time professional staff. They have to make innumerable on-the-spot decisions, procedural and substantive, that may have significant legal effects; but in many cases their only source of legal advice is a part-time town attorney, otherwise engaged in private practice, who generally is available for consultation only before or after the fact.’ ” In Carr, however, I recognized the need for balance, especially in cases involving allegations as serious as those lodged in the present case. “At the same time, I am concerned with the rights of property owners, such as the plaintiff, and their right to develop their property in a manner permitted by the regulations.” Id.
In view of this need for balance, I believe that public policy requires us to insulate public servants with a qualified immunity, the contours of which are set out in Harlow v. Fitzgerald, 457 U.S. 800, 813-14, 102 S. Ct. 2727, 73 L. Ed. 2d 396 (1982). “[GJovernment officials performing discretionary functions, generally are shielded from liability for civil damages insofar as their conduct does not violate clearly established statutory or constitutional rights of which a reasonable person would have known.” Id., 818. Whether there is qualified immunity is generally a question for the court rather than a jury. Hughes v. Meyer, 880 F.2d 967, 969 (7th Cir. 1989), cert. denied sub nom. Hughes v. Buss, 495 U.S. 931, 110 S. Ct. 2172, 109 L. Ed. 2d 501 (1990).
“Reliance on the objective reasonableness of an official’s conduct, as measured by reference to clearly *357established law, should avoid excessive disruption of government and permit the resolution of many insubstantial claims on summary judgment. On summary judgment, the judge appropriately may determine, not only the currently applicable law, but whether that law was clearly established at the time an action occurred. If the law at that time was not clearly established, an official could not reasonably be expected to anticipate subsequent legal developments, nor could he fairly be said to ‘know’ that the law forbade conduct not previously identified as unlawful. Until this threshold immunity question is resolved, discovery should not be allowed. If the law was clearly established, the immunity defense ordinarily should fail, since a reasonably competent public official should know the law governing his conduct. Nevertheless, if the official pleading the defense claims extraordinary circumstances and can prove that he neither knew nor should have known of the relevant legal standard, the defense should be sustained. But again, the defense would turn primarily on objective factors.” Harlow v. Fitzgerald, supra, 818-19.
In Harlow, however, the court went on to state: “By defining the limits of qualified immunity essentially in objective terms, we provide no license to lawless conduct. The public interest in deterrence of unlawful conduct and in compensation of victims remains protected by a test that focuses on the objective legal reasonableness of an official’s acts. Where an official could be expected to know that certain conduct would violate statutory or constitutional rights, he should be made to hesitate; and a person who suffers injury caused by such conduct may have a cause of action. But where an official’s duties legitimately require action in which clearly established rights are not implicated, the public interest may be better served by action taken ‘with independence and without fear of consequences.’ ” Id., 819.
*358I would reverse the summary judgment and remand the case to the trial court for further proceedings. Accordingly, I concur in part I of the majority opinion and dissent to part II, and I concur in part with Justice Borden’s dissent.

 In Red Maple Properties v. Zoning Commission, 222 Conn. 730, 739 n.7, 610 A.2d 1238 (1992), we gave deference to the “entitlement theory” only because we are within the Second Circuit. “In deciding to adopt the analysis of the Second Circuit Court of Appeals, we recognize that ‘[t]he decisions of the federal circuit in which a state court is located are entitled to great weight in the interpretation of a federal statute. This is particularly true in 42 U.S.C. § 1983 cases, where the federal statute confers concurrent jurisdiction on the federal and state courts. It would be a bizarre result if this court [adopted the ‘arbitrary and capricious’ analysis] when in another courthouse, a few blocks away, the federal court, being bound by the Second Circuit rule, required [the ‘Roth entitlement test’] [Board of Regents v. Roth, 408 U.S. 564, 576-78, 92 S. Ct. 2701, 33 L. Ed. 2d 548 (1972)].” Id.